DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments on 08/03/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 12-14, filed on 08/03/2021 have been fully considered and are not persuasive.
	Applicant states Mitsuhiro paragraph [0063], “distance power (SI and Sh), surface additional power (ADDc(SI)) and surface joining power (ADDc(Sh)) of a correction surface of a progressive power lens series according to Example 1 are shown in Table 1.  In paragraph [0066] of Mitsuhiro, the progressive power lens series according to Example 1 has an astigmatic power of 0.00 and a prescription charge add of 2.00.  Mitsuhiro, paragraph [0032], discloses that an outer surface (a surface on the object side) is defined as a reference surface.

	The rejection of claim 1 is therefore maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al. JP2010096852 (hereinafter Mitsuhiro), of record, see Information Disclosure Statement dated 06/14/2019, in view of Kitani et al. US 2010/0271590 (hereinafter Kitani), of record, see Information Disclosure Statement dated 06/14/2019.
Regarding claim 1, Mitsuhiro teaches 
	a progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), comprising a left-eye lens and a right-eye lens each having a distance zone suited for distance vision, a near zone set at a position different from a position of the distance zone and achieving refractive power suited for near vision and a progressive zone located between the distance zone and the near zone, where refractive power changes continuously (paragraph [0002] teaches the distance portion located above the lens, which is a region suitable for relatively far vision, and the distance portion located below the lens, are used for distance vision.  It is located between the near portion, which is a region more suitable for near vision than the portion, and the distance 
	an object-side surface and an eyeball-side surface of the right-eye lens (paragraph [0001] teaches the outer surface and the inner surface of the lens and paragraph [0002] teaches corrective spectacles which has both a left and right lens) and an object-side surface and an eyeball-side surface of the left-eye lens (paragraph [0001] teaches the outer surface and the inner surface of the lens and paragraph [0002] teaches corrective spectacles which are both a left and right lens) 
are set by ensuring that ADDR1-ADDR2 and ADDL1-ADDL2 takes values different from each other (paragraph [00072] teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens),
	with ADDR1 and ADDR2 respectively representing surface additional power at the object-side surface and surface additional power at the eyeball-side surface of the right-eye lens (paragraph [0032] teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and paragraph [0072] teaches the first progressive power lens), and
	with ADDL1 and ADDL2 respectively representing surface additional power at the object-side surface and surface additional power at the eyeball-side surface of the left-eye lens (paragraph [0032], teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and paragraph [0072] teaches the second progressive power lens) when prescribed additional power for the right-eye lens and prescribed additional power for the left-eye lens are equal to each other in the 
	ADDR1 < ADDL1 (paragraph [0064] and [0076] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1)).
	Mitsuhiro is silent regarding the spherical power, astigmatic power, and astigmatism axis angle is different in the left-eye lens and right eye lens, SR + CR/2 for the right-eye lens is greater than the spherical equivalent SL +CR/2 for the left-eye lens, SL + CL/2 for the left-eye lens is greater than the spherical equivalent SR + CR/2 for the right-eye lens.
	Kitani teaches a progressive power lens pair (paragraph [0001], progressive power lenses), comprising prescription information for the progressive power lens pair (paragraph [0063] teaches the pair of progressive power lenses designed based on prescription) indicates,
	that spherical power SR at the right-eye lens and spherical power SL at the left-eye lens are different from each other (Table 2, Example 5, Distance Spherical Dioptric Power for Left DL-Sph[D]=-3 and Distance Spherical Power for Right, DR-Sph[D]=-4),
	that astigmatic power CR at the right-eye lens and astigmatic power CL at the left-eye lens are different from each other (paragraph [0037] teaches there is a difference of astigmatism relative to the right and left lens), or
	that an astigmatism axis angle AxR corresponding to the right-eye lens and an astigmatism axis angle AxL corresponding to the left-eye lens are different from each other (Table 2, Example 5, Distance Astigmatic Axial Direction for Left = DL-AX[Degree] = 180 and Dioptric Power for Right Distance Astigmatic DR-AX[Degree]=90);

	the spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens (Mitsuhiro Table 2 and paragraph [0037] teaches there is a difference of astigmatism relative to the right and left lens as due to combination with Kitani) and the SR, AxR, SL, and AxL (Table 2), CL, CR (paragraph [0037] teaches there is a difference of astigmatism relative to the right and left lens).
	However, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to optimize spherical and astigmatism power in
SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2 of the above range in order to achieve purpose of
reducing the inconvenience in the binocular vision function caused by the dioptric power
difference (Kitani paragraph [0040]), and since it has been held that where the general conditions
of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves
only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Regarding claim 3, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein,
BCRf representing a distance zone base curve at the objective side surface of the right-eye lens and BCLf representing a distance zone base curve at the object-side surface of the left-eye lens are different from each other (paragraph [0064] teaches difference between the distance diopter Sh specified by the prescription value for the second progressive power lens and the distance diopter Sl specified by the prescription value for the first progressive power lens), when 
Regarding claim 4, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), that satisfies a condition expressed as; 
when SL<SR (Table 2, Example 7,Differential Spherical Dioptric Power for Left EL-Sph[D] = +0.18 and Differential Spherical Dioptric Power for Right  ER-Sph[D] = +0.68), ADDR1<ADDL1 (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (4), ADDc(Sl)<ADDc(Sh) ); and 
when SR<SL (Table 2, Example 6, Distance Spherical Dioptric Power for Left DL-Sph[D] = +2 and Distance Spherical Diopter Power for Right DR-Sph[D] = -4 as due to combination with Kitani), ADDL1<ADDR1 (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1))
with respect to the spherical power SR at the right-eye lens and the spherical power SL at the left-eye lens 
Regarding claim 5, Mitsuhiro further teaches

when ADDR1<ADDL1 (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (4), ADDc(Sl)<ADDc(Sh) ); and 
when ADDL1<ADDR1 (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1)) 
Mitsuhiro in view of Kitani discloses the spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens (Table 2 and paragraph [0037] teaches there is a difference of astigmatism relative to the right and left lens as due to combination with Kitani) except for SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spherical and astigmatism power in SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2 of the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani paragraph [0040]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), that satisfies a condition expressed as; 

when ADDL1<ADDR1 (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1)).
Mutsuhito in view  of Kitani discloses the SR, AxR, SL, and AxL (Table 2 as due to combination with Kitani), CL, CR (paragraph [0037] teaches there is a difference of astigmatism relative to the right and left lens as due to combination with Kitani) except for SVL<SVR, SVR<SVL.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of spherical power, astigmatism power, and astigmatism axis angle in SVL and SVR to the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani paragraph [0040]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), that satisfies a condition expressed in units of diopters as; 
0< |(ADDR1-ADDR2)-(ADDL1-ADDL2)|                         
                            ≤
                        
                     4… (1) (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the                         
                            ≤
                        
                    4).
Regarding claim 8, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), that satisfies a condition expressed as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|/|SR-SL|                        
                            ≤
                        
                    16…(2)
when the spherical power SR at the right-eye lens and the spherical power SL at the left-eye lens are different from each other (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, and Table 2, Example 5, Distance Spherical Dioptric Power for Left DL-Sph[D] = -3 and Distance Spherical Dioptric Power for Right, DR-Sph[D] = -4,  0<0.02/1                        
                            ≤
                        
                    4).
Regarding claim 9, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), that satisfies a condition expressed as; (ADDR1-ADDR2)-(ADDL1-ADDL2) (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens in Table 3), SR, CR, SL, CL (Table 2 as due to combination with Kitani).
Mitsuhiro in view of Kitani teaches the claimed invention except for 0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|/|(SR+CR/2)-(SL+CL/2)|                        
                            ≤
                        
                    32 (3).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of the addition power, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Mitsuhiro in view of Kitani teaches the claimed invention except for 0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|/|(SVR-SVL)|                        
                            ≤
                        
                    16… (4).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of addition power, SVR, and SVL to the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani paragraph [0040]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein: 
ADDR1-ADDR2 and ADDL1-ADDL2 take values different from each other in order([0072] teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens) to reduce a difference between an angle of deviation at the right-eye lens and an angle of deviation at the left-eye lens. Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 18, Mitsuhiro teaches 
a method for designing a progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles) with a left-eye lens and a right-eye lens each having a distance zone suitable for distance vision, a near zone located at a position different from a position of the distance zone and suited for near vision and a progressive zone located between the distance zone and the near zone, where refractive power changes continuously (paragraph [0002] teaches the distance portion located above the lens, which is a region suitable for relatively far vision, and the distance portion located below the lens, are used for distance vision.  If is located between the near portion, which is a region more suitable for near vision than the portion, and the distance portion and the near portion, and continuously changes the surface refractive power between the distance portion and the near portion.), comprising,
	obtaining prescription information pertaining to a wearer (paragraph [0004], prescription); and

	with ADDR1 and ADDR2 respectively representing surface additional power at an object-side surface and surface additional power at an eyeball-side surface of the right-eye lens (paragraph [0032] teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and paragraph [0072] teaches the first progressive power lens) and 
ADDL1 and ADDL2 respectively representing surface additional power at an object-side surface and surface additional power at an eyeball-side surface of the left-eye lens (paragraph [0032], teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and paragraph [0072] teaches the second progressive power lens), when prescribed additional power for the right-eye lens and prescribed additional power for the left-eye lens are equal to each other in the progressive power lens pair (paragraph [0073] teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add);
	the progressive power lens pair satisfied a condition expressed as
	ADDR1 < ADDL1 (paragraph [0064] and [0076] teaches ADDc(Sh) on the correction surface of the second progressive power lens and ADDc(SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1)).

Kitani discloses a method wherein the spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens (Mitsuhiro Table 2 and paragraph [0037] teaches there is a different of astigmatism relative to the right and left lens as due to combination with Kitani) and the SR, AxR, SL, and AxL (Table 2), CL, CR (paragraph [0037] teaches there is a difference of astigmatism relative to the right and left lens).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spherical and astigmatism power in SR+CR/2 for the right-eye lens is greater than the spherical equivalent SL+CR/2 for the left-eye lens, SL+CL/2 for the left-eye lens is greater than the spherical equivalent SR+CR/2 for the right-eye lens of the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani paragraph [0040]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).





Regarding claim 19, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the method for designing a progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein,
a value calculated as (ADDR1-ADDR2)-(ADDL1-ADDL2) is set based upon sight-line information obtained through detection executed on a wearer wearing a reference progressive power lens pair assuming equal values for ADDR1-ADDR2 and ADDL1-ADDL2 (paragraph [0073] teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 20, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches

a value calculated as (ADDR1-ADDR2)-(ADDL1-ADDL2) is set based upon an offset ([0072] teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens) between a position at which an object can be viewed at a near reference point of the right-eye lens and a position at which the object can be viewed at a near reference point of the left-eye lens, detected on a wearer wearing a reference progressive power lens pair assuming equal values for ADDR1-ADDR2 and ADDL1-ADDL2 (paragraph [0073] teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 21, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the method for designing a progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein,
ADDR1-ADDR2 and ADDL1-ADDL2 take values different from each other in order to reduce a difference between an angle of deviation at the right-eye lens and an angle of deviation at the left-eye lens when setting the design parameters ([0072] teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens).
Regarding claim 22, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
a method for manufacturing a progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), comprising steps of,
designing the progressive power lens pair (paragraph [0003], progressive lens) through the method for designing; and 
manufacturing the progressive power lens pair designed through the method for designing (paragraph [0004], manufacturing).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al. JP2010096852 (hereinafter Mitsuhiro), of record, see Information Disclosure Statement dated 06/14/2019, in view of Kitani et al. US 2010/0271590 (hereinafter Kitani) , of record, see Information Disclosure Statement dated 06/14/2019, as applied to claim 1 above, and further in view of Kamishita et al. (JP2006267163) (hereinafter Kamishita), of record, see Information Disclosure Statement dated 06/14/2019.
Regarding claim 11, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein: 
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                        
                            ≤
                        
                    4… (1) (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                        
                            ≤
                        
                    4).
Mitsuhiro in view of Kitani is silent regarding 0                        
                            ≤
                        
                    |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))                        
                            ≤
                        
                    4… (5).
Kamishita teaches a lens, wherein a condition expressed in units of millimeters as; 
0                        
                            ≤
                        
                    |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))                        
                            ≤
                        
                    4… (5) is satisfied, 
with SAG1R(x, y) indicating a sag quantity representing an extent of sag measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to the optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along an optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                        
                            ≤
                        
                    |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))                        
                            ≤
                        
                    4… (5) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (paragraph [0038]).
Regarding claim 12, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein:
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                        
                            ≤
                        
                    4… (1) (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                        
                            ≤
                        
                    4).
                        
                            ≤
                        
                    |(SAG1R(xbR,ybR)-SAG1L(xbL,ybL)|                        
                            ≤
                        
                    4… (6).
Kamishita teaches a lens, wherein a condition expressed in units of millimeters as; 
0                        
                            ≤
                        
                    |(SAG1R(xbR,ybR)-SAG1L(xbL,ybL)|                        
                            ≤
                        
                    4… (6) 
is satisfied, 
with SAG1R(x, y) indicating a sag quantity measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to the optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along an optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through the object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens, 
with (xbR, ybR) indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the right-eye lens fitted inside a frame, and extending along an up/down direction, intersects a bottom end of the frame; and with (xbL, ybL) indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the left-eye lens fitted inside a frame, and extending along the up/down direction, intersects the bottom and of the frame (paragraph [0037] teaches SAG1R(xbR,ybR)-SAG1L(xbL,ybL)=0, the spectacle lens is vertically symmetrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                        
                            ≤
                        
                    |(SAG1R(xbR,ybR)-SAG1L(xbL,ybL)|                        
                            ≤
                        
                    4… (6) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (paragraph[0038]).
Regarding claim 13, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein: 
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                        
                            ≤
                        
                    4… (1) (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                        
                            ≤
                        
                    4).
Mitsuhiro in view of Kitani is silent regarding 0                        
                            ≤
                        
                    |                        
                            θ
                            R
                            -
                            θ
                            L
                            |
                            ≤
                        
                    5… (7).
Kamishita teaches a lens , wherein a condition expressed in units of degrees as; 
0                        
                            ≤
                        
                    |                        
                            θ
                            R
                            -
                            θ
                            L
                            |
                            ≤
                        
                    5… (7) 
is satisfied 
with SAG1R(x, y) indicating a sag quantity measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to an optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along an optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens, 
with (xtR, ytR) and (xbR, ybR) respectively indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the right-eye lens fitted inside a frame, and extending along an up/down direction intersects a top end of the frame, and coordinate point at which the straight line intersects a bottom end of the frame, with (xtL, ytL) and (xbL, ybL) respectively indicating a coordinate point at which a straight line passing through a position                         
                            θ
                        
                    R and                         
                            θ
                        
                    L calculated as; 
                        
                            ∆
                            θ
                        
                    R = atan((SAG1R(xtR,ytR)-SAG1R(xbR,ybR))/(ytR-ybR)) and 
                        
                            ∆
                            θ
                        
                    L=a tan((SAG1L(xtL,ytL)-SAG1L(xbL,ybL))/(ytL-ybL)) (paragraph [0037] teaches (SAG1R(xtR,ytR)-SAG1R(xbR,ybR) =0 and (SAG1L(xtL,ytL)-SAG1L(xbL,ybL))=0, the spectacle lens is vertically symmetrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                        
                            ≤
                        
                    |                        
                            θ
                            R
                            -
                            θ
                            L
                            |
                            ≤
                        
                    5… (7) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (paragraph[0038]).
Regarding claim 14, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; paragraph [0003], spectacles), wherein: 
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                        
                            ≤
                        
                    4… (1) (paragraph [0064] teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                        
                            ≤
                        
                    4).
Mitsuhiro in view of Kitani is silent regarding 0                        
                            ≤
                        
                    |(SAG1R(x,y)-SAG1L(x',y')|                        
                            ≤
                        
                    4… (8).
Kamishita teaches a lens, wherein a condition expressed in units of millimeters as; 
0                        
                            ≤
                        
                    |(SAG1R(x,y)-SAG1L(x',y')|                        
                            ≤
                        
                    4… (8) 

with SAG1R(x, y) indicating a sag quantity measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to the optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along the optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens; (xtR, ytR) and with (x', y') indicating a coordinate point taken at a position on a left-eye frame that achieves symmetry to the coordinate point (x, y) on a right-eye frame (paragraph [0037] teaches SAG1R(x,y)-SAG1L(x',y')=0, the spectacle lens is vertically symmetrical shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                        
                            ≤
                        
                    |(SAG1R(x,y)-SAG1L(x',y')|                        
                            ≤
                        
                    4… (8) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (paragraph[0038]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872